FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 11, 2022

                                       No. 04-21-00522-CV

                           IN THE INTEREST OF S.R.S., A CHILD

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010EM505002
                           Honorable Nick Catoe Jr., Judge Presiding


                                          ORDER
        The filing fee of $205.00, which was due from appellant Scott Sinclair when this appeal
was filed, has not been paid. The clerk of the court notified appellant of this deficiency in a
letter dated November 22, 2021, and stated the fee must be remitted no later than December 3,
2021. The fee remains unpaid. Rule 5 of the Texas Rules of Appellate Procedure provides:

       A party who is not excused by statute or these rules from paying costs must pay—
       at the time an item is presented for filing—whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.
        Appellant also has not filed a docketing statement or certified service of the notice of
appeal on each court reporter, although the clerk of this court also notified appellant of these
deficiencies and required corrective action.
        We therefore ORDER appellant, not later than January 21, 2022, to either (1) pay the
applicable filing fee or (2) provide written proof to this court that he is excused by statute or the
Rules of Appellate Procedure from paying the fee. See TEX. R. APP. P. 20.1 (providing that
indigent party who complies with provisions of that rule may proceed without advance payment
of costs). If appellant fails to respond satisfactorily within the time ordered, this appeal will be
dismissed. See TEX. R. APP. P. 42.3(c). Appellant is further ordered to file a docketing
statement and certified service of the notice of appeal on each court reporter not later than
January 21, 2022.



                                                      _________________________________
                                                      Lori I. Valenzuela, Justice
                                                                             FILE COPY



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court